Citation Nr: 1109277	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than February 21, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to March 27, 2007, for the award of a 70 percent disability rating for PTSD.

3.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  Service in the Republic of Vietnam is indicated by the service records. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In an unappealed July 2001 rating action, the RO granted service connection for PTSD, effective from February 21, 2001.  

2.  The Veteran did not request an earlier effective date for the grant of service connection for PTSD until June 2008.  

3.  The Veteran's service-connected PTSD is rated 50 percent disabling from the date of service connection, February 21, 2001, through March 26, 2007; and 70 percent disabling thereafter.

4.  The Veteran filed an informal claim of entitlement to a disability rating in excess of 70 percent for PTSD on March 27, 2007. 

5.  The evidence of record demonstrates a factually ascertainable increase in the Veteran's PTSD symptoms, such as to warrant a 70 percent disability rating effective November 8, 2006. 

6.  The Veteran's PTSD is manifested by depression, chronic sleep impairment, panic attacks, hypervigilance, intrusive thoughts, difficulty concentrating, isolation, avoidance, suspiciousness, disturbances of mood and motivation, and difficulty adapting to stressful circumstances.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name has not been shown.  


CONCLUSIONS OF LAW

1.  Because the July 2001 rating action's assignment of February 21, 2001 as the effective date for the grant of service connection for PTSD is final, the claim for an earlier effective date cannot be reviewed on the merits.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002) & 38 C.F.R. §§ 3.104, 3.400, 20.200, 20.302, 20.1103 (2010).  

2.  The criteria for an effective date of November 8, 2006, but no earlier, for the assignment of a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. § 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).

3.  The criteria for a disability rating in excess of he currently assigned 70 percent for the Veteran's PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As for the claim for an earlier effective date for the grant of service connection for PTSD, the Board finds that VA was not required to comply with the notice provisions because, as discussed below, there is no legal basis for the Veteran's claim.  Accordingly, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).  

As for the claim for an earlier effective date for the grant of a 70 percent rating for the Veteran's PTSD, the Board notes that this earlier effective date issue is based on the RO's July 2008 award of the increased rating (to 70 percent) for this disorder.  Following receipt of notice of that decision, the Veteran disagreed with the effective date assigned.  Because the Veteran's claim was initially one for an increased rating, which was granted, VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in the notice provided is not prejudicial to the Veteran.  

As to the increased rating claim on appeal, VA issued a VCAA notice letter to the Veteran in April 2008.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  The April 2008 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

The April 2008 correspondence in particular notified the Veteran of the type of evidence that may reflect a worsening of his service-connected PTSD, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any notice deficiency with regard to this claim.  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in April 2008.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  While the Veteran requested a hearing at a local VA office before a member of the Board in his August 2008 notice of disagreement, in his January 2009 substantive appeal, the Veteran indicated that he did not want a hearing before a member of the Board.  The Veteran's hearing request has therefore been withdrawn.  

II.  Analysis 

	A. Earlier Effective Date

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD and for the assignment of a 70 percent disability rating.  Specifically, the Veteran has argued that he is entitled to an earlier effective date for the grant of service connection because his PTSD symptoms were the same when his claim was originally denied in 1986 and when it was later granted by the RO in July 2001.  See a November 2009 statement.  With respect to his claim of entitlement to an earlier effective date for the assignment of a 70 percent disability rating, the Veteran has argued that he began receiving treatment for his PTSD in January 2007 and his effective date should be changed to represent this fact.  See the August 2008 notice of disagreement.  

      1.  The Date Of Service Connection 

In a July 2001 rating action, the RO in Milwaukee, Wisconsin granted service connection for PTSD and awarded a 50 percent disability rating, effective from the date of his claim, February 21, 2001.  The Veteran did not appeal this decision, and it became final. 

Subsequently, in July 2002, the Veteran filed a claim alleging that the RO committed clear and unmistakable error (CUE) in an April 1986 rating action which denied service connection for PTSD.  His claim was denied by the RO in July 2002 and by the Board in March 2004.  The Veteran did not appeal this decision to the Court, and it too became final.

While not argued by the Veteran, the Board notes that the July 2002 CUE claim does not contain a single reference to the July 2001 rating action and cannot be interpreted as a notice of disagreement. 
 
In June 2008, the Veteran filed a claim for an effective date earlier than February 21, 2001 for the grant of service connection for PTSD.  This statement is the first evidence of the Veteran's disagreement with the assigned effective date for the grant of service connection for PTSD.  His claim was denied by the RO in the above-mentioned July 2008 rating action.  The Veteran has perfected a timely appeal.

In this situation, the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), controls the Board's disposition.  In Rudd, the Court held that, if a claimant wishes to obtain an effective date earlier than the one assigned, the claimant must file a timely appeal as to the applicable rating action.  Otherwise, that rating action becomes final, and the only basis for challenging the effective date is a motion to revise the decision based on CUE.  The Court explained that there can be no freestanding claim for an earlier effective date and that to consider such a freestanding claim would be erroneous.  Rather, in such circumstances, the proper course of action would have been to dismiss the appeal.

The facts of the current appeal are clear.  The Veteran did not initiate a timely appeal of the July 2001 rating action's assignment of February 21, 2001 as the effective date for the grant of service connection for PTSD.  Thus, his June 2008 statement may only be viewed as a freestanding claim for an earlier effective date, which is an impermissible end run around the requirement to challenge such a final decision.  As such, this issue must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  In reaching this decision, the Board notes that it does not appear that the Veteran has yet filed anything which could reasonably be construed as a motion for CUE in the July 2001 rating action which assigned the effective date at issue here.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  While the Veteran mentioned CUE in his November 2009 substantive appeal, it is unclear what error he is alleging and what rating decision he is disagreeing with.  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This has not been done.  Accordingly, there was no specific CUE claim filed by or on behalf of the Veteran.  The Veteran's claim is dismissed. 

		2.  The Effective Date For The 70 Percent Disability Rating 

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2010).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a). This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Where there has been a prior final determination, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted. Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). Nonetheless, if new and material evidence was received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, the evidence must be considered as having been filed with the claim that was pending at the beginning of the appeal period, and therefore, the effective date is based on the date the earlier claim was filed. See Muehl v. West, 13 Vet. App. 159, 161-62 (1999); 38 C.F.R. § 3.400(q); VAOPGCPREC 12-98 (1998); see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010). The term "claim" is defined by regulation as a formal or informal written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2010). An "informal claim" is defined as any communication, indicating an intent to apply for one or more benefits under laws administered by VA. 38 C.F.R. § 3.155(a) (2010). When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155(c). VA must look at all communications from a claimant that may be interpreted as applications or claims - formal or informal - for increased benefits and is requested to identify and act on informal claims for benefits. See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The date of VA outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought. 38 C.F.R. § 3.157(b)(1) (2010).

Here, the Veteran seeks entitlement to an effective date earlier than March 27, 2007 for the grant of a 70 percent disability rating for his service-connected PTSD.  By the July 2008 rating action, the RO granted an increased evaluation from 50 percent to 70 percent, effective from March 19, 2008.  Then, by a January 2009 rating action, the RO assigned an effective date of March 27, 2007 for the award of the 70 percent evaluation for the Veteran's PTSD.  Thus, this disability is rated as 50 percent disabling from the date of service connection, January 21, 2001 to March 26, 2007; and 70 percent thereafter.  While the Veteran filed a formal claim for an increased rating on March 19, 2008, the RO chose the March 27, 2007 effective date because it is "the earliest treatment shown for [the Veteran's] condition within one year prior to the date of receipt of [his] claim . . . and is accepted as the date of [an] informal claim for [an] increased evaluation."  See the January 2009 rating action.

In determining an appropriate effective date for an increased rating, the Board must first identify the date of filing of the increased rating claim.  The Board then determines when it was "factually ascertainable" that an increase in disability occurred.  Such date may be before or after the date the claim was filed, but may be no more than one year prior to the date of claim.  See 38 C.F.R. § 3.400(o) (2010).

As described in detail above, the Veteran was granted service connection for PTSD in a July 2001 rating action.  A 50 percent disability rating was assigned, effective February 21, 2001.  Notice of the determination with his appellate rights was issued that same month.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.300, 20.302 (2010).  

In July 2005, the Veteran filed a claim seeking an increased disability rating for his service-connected PTSD.  His claim was denied by the RO in a November 2005 rating decision.  While the Veteran indicated his disagreement with this decision and a statement of the case was issued, he failed to perfect his appeal with the timely submission of a VA form 9 or its equivalent.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  The November 2005 rating action is therefore final.  See 38 C.F.R. § 20.1103 (2010).  The Veteran next filed a claim for an increased rating for his PTSD on March 19, 2008. 

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A review of the record reveals that there are no communication from the Veteran or a representative of the Veteran to VA which can be interpreted as a new claim for an increased rating for PTSD after the November 2005 rating action, and prior to the March 2008 claim for an increased rating.  Neither the Veteran nor his representative has identified such a claim.  

As for an informal claim, the record indicates that the Veteran began receiving regular treatment for his PTSD in January 2007 and was seen on March 27, 2007.  Because a formal claim for an increased rating was filed on March 19, 2008, within one year of his March 27, 2007 treatment, this record is considered to be an informal claim of entitlement to an increased disability rating for PTSD.  See 38 C.F.R. § 3.157 (2010).  The Board notes that there are no VA or private medical records documenting treatment for PTSD between March 19, 2007 and the March 27, 2007 treatment record.  Accordingly, the date of the Veteran's increased rating claim is March 27, 2007.

The Board's inquiry now shifts to the date entitlement to an increased rating arose, that is, when it was factually ascertainable that an increase in disability occurred.  


The time frame in question starts a year before the March 27, 2007 date of claim, i.e., from March 27, 2006. 

The record indicates that the Veteran began receiving treatment for his service-connected PTSD on January 22, 2007.  At that time the Veteran reported sleep impairment, nervousness, difficulty concentrating, anger problems, mood disturbances, panic attacks, hypervigilance, avoidance, and intrusive thoughts which occur during 90 percent of his day.  The Board notes that these symptoms are nearly identical to those described in the April 2008 VA examination report and cited by the July 2008 rating action which assigned the 70 percent disability rating.

The record also includes a VA treatment record from November 8, 2006 which describes sleep impairment, irritability, hypervigilance, restlessness, and a diminished speech and/or movement speed.  While the Veteran began receiving psychiatric treatment for his PTSD in January 2007, the record indicates that he was referred by his primary care physician.  In short, there are no reports of VA examinations, treatment records, or lay statements that indicate the Veteran had an increase in PTSD symptomatology between November 8, 2006, the start of his psychiatric treatment in January 2007, and his April 2008 VA examination.  While it appears that the Veteran's disability has remained constant at the 70 percent disability rating during the time period in question, there are no medical records or lay evidence describing the Veteran's symptomatology between March 27, 2006 and November 8, 2006.  Based on this lack of evidence, the Board finds that earliest date that it became factually ascertainable that an increase in disability had occurred is November 8, 2006, the date of the first record describing the Veteran's symptomatology during the appeal period. 

In summary, based upon a complete review of the evidence on file, and for reasons and bases expressed above, the Board finds that an effective date of November 8, 2006 is the earliest effective date assignable of a 70 percent disability rating.  The appeal as to this issue is accordingly allowed to that extent.

      B.  Increased Rating For PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet App 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran's service-connected PTSD is currently rated as 70 percent disabling.  For the reasons explained in greater detail below, the Board finds that a 100 percent disability rating is not warranted.  

As has been discussed above, assignment of a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

In April 2008, the Veteran underwent a VA examination which revealed that his "thoughts were well organized and goal directed, with no evidence of a thought disorder."  The Veteran's speech was described as "normal in rate, tone and volume" and while the Veteran reported "occasionally" experiencing the sensation that someone is in his house, persistent hallucinations or delusions were not identified.  These findings are congruent with the medical evidence of record, including the lay statements submitted by the Veteran and his spouse.  The record does not indicate that the Veteran experiences gross impairment in thought processes or communication, or persistent delusions or hallucinations.  

The VA outpatient treatment records indicate that the Veteran has been attending group psychotherapy on a regular basis.  These treatment records, along with the April 2008 VA examination, do not describe any grossly inappropriate behavior.  The Veteran himself does not appear to contend that such symptomatology is present and the Veteran's spouse did not describe such behavior in her March 2009 statement. 

The evidence of record indicates that the Veteran has repeatedly denied having suicidal or homicidal ideations.  See e.g., the April 2008 VA examination report.  In this case, the record does not indicate that the Veteran has ever been a persistent danger of hurting himself or others. 

The VA outpatient treatment records and the April 2008 VA examination report indicate that the Veteran has "fair grooming" and hygiene.  See e.g., a November 2008 VA treatment record.  The record does not indicate the Veteran has an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and he does not appear to contend otherwise.  

The VA treatment records repeatedly describe the Veteran as oriented to time and place and there is no evidence that the Veteran has had memory loss for the names of close relatives or his own name. 

In short, not one of the seven symptoms described in the 100 percent rating criteria has been demonstrated.  As noted in the law and regulations section above, in order to warrant a 100 percent disability rating for PTSD, the evidence must demonstrate total occupational and social impairment.  While not minimizing the Veteran's PTSD symptomatology, the evidence of record indicates that he attends church regularly and engages in work for the church driving children to and from the school.  The Veteran has also been able to maintain significant relationships with friends and some family members.  See the April 2008 VA examination report.  Such activities are hardly consistent with a total impairment of occupational and social functioning.  

The Board additionally observes that the Veteran was assigned a GAF score of 46 by the April 2008 VA examination.  As noted above, a GAF score between 41 to 50 reflect severe symptoms, and is consistent with the currently assigned 70 percent disability rating. 

The Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating].  However, the Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran and his representative have pointed to no such pathology.  

Therefore, based on a review of all the evidence, the Board concludes that an increased rating to 100 percent is not warranted at any time during the current appeal period.  In reaching this conclusion, the Board finds that the results of psychiatric testing is more probative than the Veteran's general complaints of increased symptomatology.  

Furthermore, the Board acknowledges that, pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.   However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his PTSD.  In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that the Veteran works in as a bus driver for his Church.  While the Veteran stated that the children are "getting on his nerves" and that he has been trying to take time off, there is there is no indication that this disability has caused him to miss work or creates any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The claim of entitlement to an effective date earlier than February 21, 2001 for the grant of service connection for PTSD is dismissed.

An effective date of November 8, 2006, but no earlier, for the assignment of a 70 percent disability rating for service-connected PTSD is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


